Case 18-07586        Doc 35     Filed 03/25/19     Entered 03/25/19 16:41:48          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 07586
         Anita Antoinette Villegas

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/15/2018.

         2) The plan was confirmed on 05/10/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 02/20/2019.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-07586              Doc 35          Filed 03/25/19    Entered 03/25/19 16:41:48                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $2,700.00
           Less amount refunded to debtor                                $1,271.98

 NET RECEIPTS:                                                                                              $1,428.02


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $1,230.46
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                   $59.56
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $1,290.02

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advanced Health Services                  Unsecured         234.00           NA              NA            0.00       0.00
 All Kids and Family Care                  Unsecured          90.00           NA              NA            0.00       0.00
 American First Finance Inc                Unsecured         160.00           NA              NA            0.00       0.00
 Americas Financial Choice                 Unsecured           0.00           NA              NA            0.00       0.00
 AT&T Corp                                 Unsecured         189.00           NA              NA            0.00       0.00
 Bank Of America NA                        Unsecured         800.00        884.00          884.00           0.00       0.00
 CBCS                                      Unsecured           0.00           NA              NA            0.00       0.00
 Chase                                     Unsecured         488.00           NA              NA            0.00       0.00
 Christ Hospital                           Unsecured      6,000.00            NA              NA            0.00       0.00
 Comcast Cable                             Unsecured           0.00           NA              NA            0.00       0.00
 Commonwealth Edison Company               Unsecured      1,222.00       1,923.10        1,923.10           0.00       0.00
 Credit Protection Assoc                   Unsecured           0.00           NA              NA            0.00       0.00
 DirecTV                                   Unsecured         957.00           NA              NA            0.00       0.00
 Family Practice Health Care               Unsecured         248.00           NA              NA            0.00       0.00
 First American Cash Advance               Unsecured         813.00        778.93          778.93           0.00       0.00
 Great American Finance Company            Unsecured      1,000.00            NA              NA            0.00       0.00
 Illinois Student Assistance Commission    Unsecured      7,110.00       7,343.39        7,343.39           0.00       0.00
 Merchants Credit                          Unsecured         364.00           NA              NA            0.00       0.00
 Midwest Orthopaedic Consultants           Unsecured           0.00           NA              NA            0.00       0.00
 Midwest Orthopaedic Consultants           Unsecured         581.00           NA              NA            0.00       0.00
 Money Lion LLC                            Unsecured         300.00           NA              NA            0.00       0.00
 Nelnet                                    Unsecured           0.00           NA              NA            0.00       0.00
 Partners Col                              Unsecured         970.00           NA              NA            0.00       0.00
 Peoples Energy Corp                       Unsecured         951.00        965.88          965.88           0.00       0.00
 Sinai Health System                       Unsecured         349.00           NA              NA            0.00       0.00
 Speedy Cash                               Unsecured         300.00        362.95          362.95           0.00       0.00
 Titlemax Of Illinois Inc d/b/a TitleMax   Secured        3,000.00       3,098.33        2,325.00        119.56      18.44
 Titlemax Of Illinois Inc d/b/a TitleMax   Unsecured            NA         773.33          773.33           0.00       0.00
 Transworld Systems Inc.                   Unsecured           0.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-07586        Doc 35      Filed 03/25/19     Entered 03/25/19 16:41:48             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                  $2,325.00            $119.56             $18.44
 TOTAL SECURED:                                           $2,325.00            $119.56             $18.44

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,031.58               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,290.02
         Disbursements to Creditors                               $138.00

 TOTAL DISBURSEMENTS :                                                                       $1,428.02


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
